Citation Nr: 0116237	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  99-21 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for right (major) 
upper extremity weakness, currently rated as 70 percent 
disabling.

2.  Entitlement to an increased rating for left upper 
extremity weakness, currently rated as 60 percent disabling.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for episodic bowel incontinence.

4.  Entitlement to special monthly compensation (SMC) for 
loss of use of the right upper extremity.

5.  Entitlement to SMC for loss of use of the left upper 
extremity.

6.  Entitlement to SMC for loss of anal sphincter control 
(claimed as loss of use of bowel control).

7.  Entitlement to SMC at the maximum rate plus compensation 
for regular aid and attendance or for the higher rate of aid 
and attendance for the multiple manifestations of service-
connected multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from March 1966 to April 
1978.

This appeal is from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The RO denied or granted less 
than the maximum benefit in each of the claims identified 
above.  

The Board of Veterans' Appeals (Board) has restated issue 
seven in an effort to better indicate its comprehensive scope 
as it applies to multiple manifestations of multiple 
sclerosis.  


REMAND

The veteran's representative asserts, in essence, that the 
medical evidence of record is inadequate to resolve any issue 
on appeal.  The issues are complex and interrelated, and the 
Board agrees that the record lacks sufficient detail to 
respond to certain of the veteran's assertions.  The record 
has also become outdated as to other contentions, especially 
in light of the December 1998 VA examiner's description of 
the veteran's multiple sclerosis as exacerbating progressive 
type, and needs more contemporaneous information.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997) (contemporaneous 
examination necessary where claimant reported worsening of 
condition since last examination two years previously).

The veteran's assertions regarding the upper extremities 
provide insight into the interrelationships among the issues.  
Essentially the same facts are alleged to justify higher 
schedular ratings for disability of the arms and SMC both for 
loss of use of the arms and for inability to attend to 
certain activities of daily living as they relate to the need 
for aid and attendance.  The veteran argues that the combined 
effect of loss of strength with severe intention tremors and 
spasticity is comparable to complete paralysis and loss of 
use.  The December 1998 VA examiner noted the veteran 
operated a motor vehicle with hand controls and that he 
operated a motorized wheelchair, although the examiner did 
not state explicitly that the veteran did so with his upper 
extremities.  A March 1998 outpatient record noted that the 
veteran swam several miles each week.  Other outpatient 
records of December 1997 assessed the veteran's performance 
of activities of daily living.  Still other outpatient 
records refer to exacerbations of multiple sclerosis, which 
the December 1998 examiner described as apparently following 
an exacerbating progressive course.  The veteran's 
representative asserts the Board should obtain current 
information about whether the veteran continues to swim and 
drive with his arms as relates to their usefulness for both 
schedular rating purposes and to evaluate entitlement to SMC 
for loss of use of either or both upper extremities.

The representative also seeks additional information on the 
amount of bilateral upper arm disability as it affects 
activities of daily living.  A regular VA examination for the 
purpose of assessing need for regular aid and attendance is 
not of record.  The assessment of daily living activities 
completed on VA hospitalization in December 1997 is 
instructive about the level of specificity possible in 
evaluating capacity for activities of daily living and 
reporting the specific physical limitations that produce any 
limitations in activities of daily living.  Further 
development of medical evidence regarding the upper 
extremities as relates to any limiting effect they may have 
in performing activities of daily living is warranted.

The veteran seeks a 100 percent schedular rating for loss of 
bowel control due to multiple sclerosis.  His current 10 
percent rating is episodic bowel incontinence.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7332 (2000) (rectum and anus, 10 
percent rating for impairment of sphincter control, constant 
slight or occasional moderate leakage).  The December 1998 VA 
examiner reported loss of use of bowel function, but the 
veteran's reported impairment and several outpatient records 
seem to indicate that inability to evacuate is a more 
predominant aspect of his bowel impairment than is occasional 
incontinence of bowel.

The criterion for a 100 percent schedular rating for 
impairment of anal sphincter is complete loss of sphincter 
control.  Id.  The August 1999 rating decision was based on 
an outpatient report of treatment for constipation and the 
veteran's report to the December 1998 VA examiner of 
constipation with occasional incontinence.  A October 1998 
outpatient record mentioned a barium enema, apparently 
ordered as work-up for constipation.  No report is of record.  
A VA examination of November 1999 reported normal sphincter 
tone, but the examination was conducted in conjunction with 
another claim, and the RO apparently did not consider the 
finding in the context of evaluating bowel dysfunction 
related to multiple sclerosis.  The medical information 
currently available is not well suited to evaluating how 
nearly the veteran's constipation with occasional bowel 
incontinence causes disability that approximates the degree 
of disability that results from complete loss of anal 
sphincter control.

In addition to the problems attendant schedular rating of 
loss of bowel function, the veteran seeks SMC for that 
condition.  The RO adjudicated that claim only indirectly.  
The August 1999 rating decision denied service connection for 
SMC based on entitlement to a maximum level of compensation 
under 38 U.S.C. § 1114(o) or (p) together with need for aid 
and attendance or a higher level of care.  See 38 U.S.C.A. 
§ 1114(r) (West Supp. 2000) (providing the rate of 
compensation when veteran is entitled to maximum rate under 
§ 1114(o) or (p) and is in need of aid and attendance or aid 
and attendance at the higher level).  The veteran's 
substantive appeal included an issue styled entitlement to 
SMC at the R-2 rate for loss of use of bilateral lower 
extremities, bilateral upper extremities, bowel and bladder, 
reproductive organ, and need for higher level of aid and 
attendance.  See 38 U.S.C.A. § 1114(r)(2).

There is no explicit provision in section 1114 for SMC for 
bowel incontinence.  Under VA regulation, paraplegia, i.e., 
paralysis of both legs combined with loss of anal and bladder 
sphincter control, satisfies the section 1114(o) requirement 
of two distinct disabilities compensable under one or more 
subsections, (l) through (n), of section 1114, where 
paralysis comprises two conditions under section 1114(l): (1) 
loss of use of both legs and (2) loss of sphincter control 
constituting helplessness.  See 38 C.F.R. § 3.350(e)(2) 
(2000).

At this point, the veteran's claim is joined with the legal 
structure of SMC; his bowel claim is cognizable under section 
1114 only as it constitutes an element of paraplegia as 
defined in 38 C.F.R. § 3.350.  It is in this context that the 
veteran's representative asserts the significance of the 
veteran's reported bowel care regime.  Regulation provides 
that "[t]he requirement of loss of anal and bladder 
sphincter control is met even though incontinence has been 
overcome under a strict regimen of rehabilitation of bowel 
and bladder training and other auxiliary measures."  Id.  
Given the apparent specificity of such language as "strict 
regimen of rehabilitation," and the dearth of information 
about the veteran's purported bowel regimen or any 
rehabilitation, the record clearly lacks sufficient 
information to determine whether this regulation is 
applicable in this case.

Finally, the broad issue of SMC under 1114(o) or (p) and (r) 
is intertwined with the issues of increased rating for 
multiple sclerosis with bladder dysfunction and SMC for 
disability claimed as loss of use of bladder, because the 
definition of paraplegia, 38 C.F.R. § 3.350(e)(2), includes 
loss of bowel and bladder sphincter control.  The RO 
adjudicated issues regarding bladder dysfunction in an April 
2000 rating decision.  The veteran's representative included 
a notice of disagreement with that rating in a June 2000 
informal brief in the instant appeal, requesting that the 
Board remand that issue for a statement of the case (SOC).  
See Manlincon v. West, 12 Vet. App. 238 (1999).

It would be premature and wasteful of resources to review a 
claim that could turn on the proof of coexistent bowel and 
bladder dysfunctions of the required degree when one of the 
elements is not ripe for appellate review and the probability 
that it will be soon seems great.

Finally, in further development of this case, the RO must 
notify the veteran of all information and evidence necessary 
to support his claims for benefits, of what information or 
evidence VA will seek and what he must provide, and provide 
appropriate forms.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran forms for 
authorization of release of information.  
Request the veteran to submit a statement 
reporting the following: Whether he still 
drives a hand operated motor vehicle, 
whether he controls a motorized wheel 
chair or similar conveyance with his 
hands or arms, whether he still swims, 
and the frequency with which he does any 
of these activities; where and when he 
underwent a strict regimen of bowel 
rehabilitation and training, and a 
description of his current bowel regimen 
and any auxiliary methods of bowel 
management he uses.  Instruct him to 
return completed authorizations for 
release of information from any non-VA 
health care provider that gave him bowel 
rehabilitation training or related 
treatment and obtain any information for 
which the veteran authorizes release.  
Associate any information obtained with 
the claims file.

2.  Request VA examinations to determine 
the degree and manner of function of the 
veteran's upper extremities and of his 
bowel and for entitlement to aid and 
attendance, including at the higher rate 
or at the housebound rate.  Provide the 
claims file to each examiner.

(a) Regarding the upper extremities: The 
examiner should opine about the sensory, 
motor, and positional functionality of 
each upper extremity as a whole, 
including fine or higher level function 
of the hands, and the effects of tremors 
and spasticity on overall functionality 
of the upper extremities.  Specifically, 
the examiner should report the extent if 
any to which the veteran has use of 
either upper extremity or part of an 
upper extremity beyond what would exist 
with anatomical loss of the part.  If 
indicated, the examiner should schedule a 
period of hospitalization for observation 
and evaluation using any modalities of 
evaluation well suited to producing the 
requested information.

(b) Regarding bowel function: The 
examiner should opine about the type and 
extent of any existing bowel dysfunction 
such as incontinence or of inability to 
evacuate the bowel.  If the veteran has 
bowel dysfunction other than complete 
loss of anal sphincter control, the 
examiner should describe it and its 
severity, including the frequency and 
persistence of the effect.  The examiner 
should describe any bowel regimen the 
veteran maintains and whether it 
constitutes a strict regimen of bowel 
rehabilitation and training and other 
auxiliary measures.  The examiner should 
provide a medical opinion whether any 
bowel dysfunction related to multiple 
sclerosis is similar in severity to bowel 
dysfunction in paraplegia.  If the 
veteran has bowel dysfunction of a type 
that does not permit direct comparison to 
bowel dysfunction in paraplegia, the 
examiner should state an opinion whether 
the veteran's problem is as disruptive of 
daily life as complete loss of anal 
sphincter control.  If the examiner 
cannot respond to any element of this 
instruction, the report should state why.  
If indicated, e.g., to document the 
veteran's bowel care regime, the examiner 
should schedule a period of 
hospitalization for observation and 
evaluation using any modalities of 
evaluation well suited to producing the 
requested information.

(c) Regarding Aid and Attendance: The 
examiner should report in detail all 
elements of a VA examination protocol to 
determine whether the veteran needs 
regular aid and attendance of another 
person, a higher level of aid and 
attendance requiring regular daily 
attendance in his home by a licensed 
health-care professional or by a person 
under direct supervision of a person 
licensed to provide such services, or 
whether the veteran is housebound.  The 
examiner should note in the claims file 
the December 1997 PM&RS DISCIPLINE 
ASSESSMENT/TREATMENT PLAN evaluation of 
capacity for activities of daily living 
reported as informative of the 
information needed from this examination.  
If indicated, the examiner should 
schedule a period of hospitalization for 
observation and evaluation using any 
modalities of evaluation well suited to 
producing the requested information.

3.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), are 
completed.

4.  Provide the appellant and his 
representative a statement of the case 
addressing the issues denied in the April 
2000 rating decision responsive to the 
June 2000 notice of disagreement in the 
informal brief of that date.

5.  Thereafter, personnel of the 
originating agency shall readjudicate the 
claims at issue.  Readjudication should 
include a comprehensive review of special 
compensation provisions, including, but 
not limited to 38 U.S.C. § 1114(o), (p), 
and (r), in light of the veteran's 
multiple service-connected manifestations 
or complications of multiple sclerosis.  
If any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



